


Exhibit 10.17

 

AMENDED AND RESTATED

CHANGE OF CONTROL AGREEMENT

 

AMENDED AND RESTATED AGREEMENT by and between Tetra Tech, Inc., a Delaware
corporation (the “Company”), and Dan L. Batrack (the “Executive”), dated as of
November 7, 2016.

 

WHEREAS the Executive is an officer and key member of the Company’s management;

 

WHEREAS the Board of Directors of the Company (the “Board”), has determined that
it is in the best interests of the Company and its shareholders to assure the
continued dedication of the Executive to the Company, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below);

 

WHEREAS the Board believes it is imperative to (a) diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a threatened or pending Change of Control, (b) encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and (c) preserve the
Executive’s impartial judgment in the event of any threatened or pending Change
of Control;

 

WHEREAS this Agreement is not intended to alter materially the compensation,
benefits or terms of employment that the Executive could reasonably expect in
the absence of a Change of Control, but is intended to encourage and reward the
Executive’s compliance with the wishes of the Board whatever they may be in the
event that a Change of Control occurs or is threatened;

 

WHEREAS, the Executive and the Company both believe that accelerated vesting of
future equity awards the Executive may be granted should occur upon certain
employment terminations following a Change in Control, rather than on a Change
in Control alone.

 

NOW, THEREFORE, in order to accomplish these objectives and in consideration of
the mutual agreements, provisions, and covenants contained herein, and intending
to be legally bound hereby, the Board has authorized the Company to enter into
this Agreement as follows:

 

1.                                      Term. This Agreement shall terminate on
March 25, 2018. Notwithstanding the foregoing, in no event shall the Term expire
before the second anniversary of a Change of Control that occurs during the
Term. The initial term of this Agreement, as it may be extended as provided for
under this Section 1, is herein referred to as the “Term.”

 

2.                                      Duties. The Executive agrees that,
subject to the Executive’s fiduciary duties to the Company and its shareholders,
the Executive will exercise the Executive’s best efforts to bring about whatever
result the Board determines to be in the best interests of the Company and its
shareholders relative to any impending Change of Control (i.e., to help resist
any such impending Change of Control if the Board determines that to be in the
best interests of the Company and its shareholders, and to bring about such
Change of Control if the Board determines that to be the preferable
alternative). The Executive agrees to use the Executive’s best efforts at and
after the occurrence of a Change of Control to effect an orderly and beneficial
transfer of control to the party or parties comprising the new control group.

 

--------------------------------------------------------------------------------


 

3.                                      Change of Control as a Condition
Precedent. No amount or benefit shall be payable under the terms of this
Agreement unless there shall have been a Change of Control that is actually
consummated. A “Change of Control” shall mean the first of the following to
occur:

 

(a)                            The purchase or other acquisition by any Person
(as defined below), directly or indirectly, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of the Company’s
securities not including the securities beneficially owned by such Person or any
securities acquired directly from the Company or its Affiliates representing 50
percent or more on a single date or during any 12 month period of the combined
voting power of the Company’s then outstanding voting securities entitled to
vote generally in the election of the Board; provided, however, that if any
Person has satisfied this requirement, the acquisition of additional Company
securities by the same Person shall be construed as not triggering a Change of
Control; and provided further, however, that an increase in the percentage of
voting securities owned by any Person as a result of a transaction in which the
Company acquires its voting securities in exchange for property shall not be
treated as an acquisition of the Company’s voting securities for purposes of
this Section 3(a);

 

(b)                            The consummation of a reorganization, merger, or
consolidation of the Company, if the Company’s shareholders, in combination with
any trustee or other fiduciary acquiring voting securities under an employee
benefit plan of the Company or an Affiliate as part of such transaction, do not,
immediately thereafter, own more than 50 percent of the combined voting power of
the reorganized, merged or consolidated Company’s then outstanding securities
that is entitled to vote generally in the election of the directors; provided,
however, that a merger or consolidation effected to implement a recapitalization
of the Company (or similar transaction) in which no Person acquires more than 50
percent of the combined voting power of the Company’s then outstanding
securities shall not be a Change of Control under this Section 3(b); or

 

(c)                             The consummation of the sale or disposition by
the Company of all or substantially all of the Company’s assets, other than a
sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity where the outstanding securities generally entitled to vote
in the election of directors of the Company immediately prior to the transaction
continue to represent (either by remaining outstanding or by being converted
into such securities of the surviving entity or any parent thereof) 50 percent
or more of the combined voting power of the outstanding voting securities of
such entity generally entitled to vote in such entity’s election of directors
immediately after such sale.

 

Notwithstanding the foregoing, in no event may there by more than one
transaction or occurrence treated as a “Change of Control” for purposes of this
Agreement. For purposes of Section 3, the following terms shall have the
following meanings:

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means any entity that directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Company as determined by the Board in its discretion.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person shall exclude (i) the Company or
any of its Affiliates, (ii) any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, and (iv) any corporation owned directly or indirectly, by the
shareholders of the Company in substantially the same proportion as their
ownership of stock of the Company.

 

4.                                      Employment Period. In the event of a
Change of Control, the Company agrees to continue the Executive in its employ,
and the Executive agrees to remain in the employ of the Company, in each case
subject to the terms and conditions of this Agreement, for the period commencing
on the Change of Control and ending on the second anniversary of such date (the
“Employment Period”). Nothing in this Agreement shall be deemed to prevent the
Executive from remaining in the employ of the Company or any successor beyond
the Employment Period either on the terms and conditions set forth herein or on
others that may be mutually agreed upon.

 

5.                                      No Automatic Vesting on Change in
Control.  Equity awards shall not automatically vest on a Change in Control. 
Equity awards granted before the date of this Agreement shall vest in accordance
with the terms of their award agreements, notwithstanding any other provision of
this Agreement.  Any adjustments to equity awards which do not vest on a Change
in Control shall be determined under the Plan.

 

6.                                      Termination of Employment.

 

(a)                                 Death/Disability. The Executive’s employment
shall terminate automatically upon the Executive’s death and may be terminated
by the Company due to the Executive’s Disability. For purposes of this
Agreement, “Disability” shall mean either that (i) the Executive is unable to
engage in substantial gainful activity hereunder by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months or (ii) the Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company. The Company shall
determine in good faith whether the Executive has become disabled. In no event
shall the Company be obligated to terminate the Executive’s employment if the
Executive suffers a Disability.

 

(b)                                 Cause. The Company may terminate the
Executive’s employment during the Employment Period for Cause. For purposes of
this Agreement, “Cause” shall mean:

 

3

--------------------------------------------------------------------------------


 

(i)                                     The willful and continued failure of the
Executive to perform substantially the Executive’s duties with the Company or
one of its affiliates (other than any such failure resulting from incapacity due
to physical or mental illness), after a written demand for substantial
performance is delivered to the Executive by the Board or the Company’s chief
executive officer that specifically identifies the manner in which the Board or
chief executive officer believes that the Executive has not substantially
performed the Executive’s duties, or

 

(ii)                                  The willful engaging by the Executive in
illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company.

 

(iii)                               For purposes of this provision, no act or
failure to act, on the part of the Executive, shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Company. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Company’s chief executive officer or a senior officer of the
Company or based upon the advice of legal counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

 

(c)                                  Good Reason. The Executive may terminate
employment during the Employment Period for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean:

 

(i)                                     A material diminution of the Executive’s
base salary, annual bonus opportunity, or both; or

 

(ii)                                  A material diminution in the Executive’s
authority, duties, or responsibilities; or

 

(iii)                               A material diminution in the authority,
duties, or responsibilities of the supervisor to whom the Executive is required
to report; or

 

(iv)                              A material diminution in the budget over which
the Executive retains authority; or

 

(v)                                 A material change in the geographic location
at which the Executive must perform the services.

 

For the avoidance of doubt, the term “supervisor” for purposes of
Section 6(c)(iii) refers to the position that the Executive reports to, as
opposed to any specific individual; a change in the individual serving in the
position as a “supervisor” shall not, by itself, constitute “Good Reason.”

 

The Executive may not terminate employment for Good Reason unless: (x) the
Executive has provided the Company with notice of the occurrence of the Good
Reason condition described in subsection (i)-(v) within sixty (60) days of the
initial existence thereof; and (y) the Company has been provided with thirty
(30) days to remedy such Good Reason condition and has failed to remedy such
condition. The Executive’s employment shall be deemed to have been terminated
following a Change of Control by the Executive for Good Reason if the Executive
terminates the Executive’s employment prior to a Change of Control with Good
Reason if a Good Reason condition occurs at the direction of a person or entity
who has entered into an agreement with the Company the consummation of which
will constitute a Change of Control.

 

4

--------------------------------------------------------------------------------


 

(d)                            Other Than For Cause. The Company shall have the
right to terminate the Executive’s employment during the Employment Period for
any reason not described in Section 6(a) or (b) above upon thirty (30) days’
prior written notice to the Executive and such termination shall be referred to
herein as a termination “Other Than For Cause.” The Executive’s employment shall
be deemed to have been terminated following a Change of Control by the Company
Other Than For Cause if (i) the Executive resigns following a request by the
Company to terminate the Executive’s employment on or after a Change of Control,
or (ii) the Company terminates the Executive’s employment Other Than For Cause
within the ninety (90) day period immediately prior to the execution of a
definitive agreement the consummation of which actually results in such Change
of Control.

 

(e)                             Notice of Termination. Any termination by the
Company for Cause or for Other Than For Cause, or by the Executive for Good
Reason, shall be communicated by Notice of Termination to the other party hereto
in accordance with Section 17(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice that: (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty (30) days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance that contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

 

(f)                              Date of Termination. “Date of Termination”
means (i) if the Executive’s employment is terminated by reason of death or
Disability, the date of the Executive’s death or the date the Company terminates
the Executive as a result of the Executive’s Disability, as the case may be,
(ii) if the Executive’s employment is terminated by the Company for Cause, or by
the Executive for Good Reason, the date of receipt of the Notice of Termination
or any later date specified therein, as the case may be, and (iii) if the
Executive’s employment is terminated by the Company Other Than For Cause, the
Date of Termination shall be thirty (30) days after the date on which the
Company notifies the Executive of such termination, or if the Company chooses to
pay the Executive thirty (30) days of base salary in lieu of providing such
30-day notice, the date on which the Company notifies the Executive of such
termination.

 

7.                                      Obligations of the Company Upon
Termination

 

(a)                                 Good Reason, Other Than for Cause. If,
during the Employment Period, the Company terminates the Executive’s employment
Other Than For Cause or the Executive terminates employment for Good Reason
under Section 6(c) above, the Executive shall receive the following benefits:

 

5

--------------------------------------------------------------------------------


 

(i)                                A cash lump sum payment equal to $3,960,000
to be adjusted on a pro-rata basis consistent with adjustments to base salary
during the term;

 

(ii)                             A cash lump sum payment equal to a pro rata
portion of the Executive’s bonus for the year in which the Date of Termination
occurs determined by multiplying the amount the Executive would have received
based on actual performance had employment continued through the date of
payment, without any reduction due to exercise of negative discretion, by a
fraction, the numerator of which is the number of days in the then current
fiscal year through the Date of Termination, and the denominator of which is
365, and such payment shall be made at the same time as bonuses are paid to
other officers of the Company for such year;

 

(iii)                          A cash lump sum payment equal to the Executive’s
bonus for the fiscal year immediately preceding the fiscal year in which the
Date of Termination occurs, if such bonus had not then been paid as of the Date
of Termination, which such payment to be made at the same time as bonuses are
paid to other officers of the Company for such year; and

 

(iv)                         A cash lump sum payment equal to 102% of the cost
of providing one year of medical benefits (health, dental and vision) to the
Executive and his dependents substantially similar to those provided to the
Executive and his dependents immediately prior to the Date of Termination.

 

(v)                                 All outstanding and unvested stock option
and restricted stock awards subject solely to time-based vesting shall vest in
full and any restrictions or forfeiture provisions applicable to restricted
stock awards shall lapse, notwithstanding the provisions of the Tetra Tech, Inc.
2005 Equity Incentive Plan (or any successor plan) or any award agreements
between the Executive and the Company thereunder, subject to Section 5.  Equity
awards which vest in whole or part on achievement of performance criteria shall
vest based on actual performance results.  This Section 7(a)(v) shall not alter
the remaining term of any option.  For purposes of this Agreement, references to
restricted stock shall also include restricted stock units.  If the Executive’s
employment is terminated under Section 6(d)(ii), any acceleration of vesting for
time-based awards shall occur on a Change in Control.

 

For avoidance of doubt, the amount of payments to be provided under this
Section 7(a) shall be determined without regard to any action that constitutes
Good Reason under Section 6(c)(i) of this Agreement.  In the event of any
conflict between the terms of this Agreement and the terms of any equity plan or
individual agreement evidencing an equity award, the terms of this Agreement
(including, but not limited to, the definition of “Change in Control”) shall
prevail, subject to Section 5.

 

(b)                                 Death, Disability. If, during the Employment
Period, the Executive’s employment is terminated as a result of his death or by
the Company due to the Executive’s Disability, the Company shall make the
payments described in Section 7(a)(ii) and Section 7(a)(iii) above, if any, to
the Executive.

 

(c)                                  Other Termination of Employment. If the
Executive’s employment is terminated for any reason other than as described in
Sections 7(a) or (b) above, except as specifically provided in subsection
(d) below, this Agreement shall terminate without further obligations to the
Executive hereunder.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Accrued Amounts. Upon a termination of
employment for any reason, the Company shall pay or provide the Executive
(i) any unpaid base salary through the date of termination and any accrued
vacation in accordance with Company policy within thirty (30) days after
employment termination; (ii) reimbursement for any unreimbursed expenses
incurred through the date of termination; and (iii) all other payments and
benefits to which the Executive may be entitled under the terms of any
applicable compensation arrangement or benefit, equity or perquisite plan or
program or grant or this Agreement, including but not limited to any applicable
pension, retirement and insurance benefits (collectively, “Accrued Amounts”).

 

8.                                      Non-Exclusivity of Rights. Nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company or any of its affiliated
companies, except that all payments and benefits made under this Agreement are
made in lieu of any other severance compensation or benefits to which the
Executive may otherwise be entitled under any plan, program, policy or
arrangement of the Company (which compensation and benefits the Executive hereby
expressly waives to the extent the Executive receives the compensation and
benefits provided for hereunder). Amounts that are vested benefits or that the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of, or any contract or agreement with, the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

 

9.                                      Full Settlement, Mitigation. Except as
provided in Section 7(a)(iii) and Section 11(b), the Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and, except as provided in Section 7(a)(iii), such amounts shall not be reduced
whether or not the Executive obtains other employment.

 

10.                               Certain Additional Payments by the Company.

 

(a)                                 Excess Parachute Payments. In the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a “Payment”
and collectively “Total Payments”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
would be within $1,000 of triggering such excise tax), then Total Payments shall
be reduced (but not below zero) so that the maximum amount of Total Payments
(after reduction) shall be $1,000 less than the amount that would cause the
Total Payments to be subject to the excise tax imposed by Section 4999 of the
Code (as so reduced, the “280G Limitation Amount”).

 

7

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the Executive would be better off by at least
$50,000 on an after-tax basis after taking into account all taxes (including but
not limited to the Section 4999 excise tax) receiving the full amount of Total
Payments as opposed to the 280G Limitation Amount the Executive shall receive
the full amount of Total Payments without reduction. References to Section 4999
of the Code shall include any successor provision or any similar excise tax. The
Executive shall not be entitled to an increased payment from the Company for any
excise, additional, or other tax, penalty, or interest as a result of this
Agreement. Any payment reductions under this subsection (a) shall be made first
from cash payments.

 

(b)                                 Consultant. All determinations required to
be made under this Section 10, including whether and when Total Payments should
or should not be reduced and the assumptions to be utilized in arriving at such
determination, shall be made by a “Consulting Firm,” which shall be a law firm,
a certified public accounting firm, and/or a firm of recognized executive
compensation consultants selected by the Company. The Consulting Firm shall
provide detailed supporting calculations regarding such determination both to
the Company and the Executive within fifteen (15) business days of the receipt
of notice from the Executive that there has been a Payment, or such earlier time
as is requested by the Company. All fees and expenses of the Consulting Firm
shall be borne solely by the Company. Any determination by the Consulting Firm
shall be binding upon the Company and the Executive, and no later determination
shall obligate the Company to make any payment or adjustment to the Total
Payments made to the Executive.

 

11.                               Conditions to Payments and Benefits.

 

(a)                                 The Executive’s entitlement to receive the
payments and benefits (including, without limitation, accelerated vesting of
equity awards) hereunder shall be conditioned upon:

 

(i)                                     the Executive having complied to the
best of the Executive’s abilities with the commitments contained in Section 2;

 

(ii)                                  delivery to the Company of a resignation
from all offices, directorships and fiduciary positions with the Company, its
affiliates and employee benefit plans; and

 

(iii)                               in the case of benefits payable under
Sections 7(a) and (b), delivery to the Company of an executed agreement and
general release, executed by the Executive (or by an individual authorized to
act on behalf of the Executive’s estate if the Executive is deceased or
authorized to act on the Executive’s behalf by reason of the Executive’s
Disability) which shall be executed substantially in the form attached hereto as
Exhibit A (with such changes therein or additions thereto as needed under then
applicable law to give effect to its intent and purpose) within thirty-five (35)
days of presentation thereof by the Company to the Executive (and which is not
subsequently revoked by the Executive or such authorized individual), and the
Company shall be obligated to deliver a final form of release to the Executive’s
address set forth in Section 17 below (including copy to counsel) within 5
business days after an employment termination. Any benefits described in
Section 7(a) and (b) are contingent on the release becoming effective and
irrevocable by the 35th day following the termination of the Executive’s
employment provided that the release agreement is timely delivered in accordance
with this Section 11(a)(iii). Payment of any benefits described in
Section 7(a) and (b) will

 

8

--------------------------------------------------------------------------------


 

commence, if at all, on the 45th day following the Executive’s termination of
employment and all payments described in Section 7(a) and (b) that otherwise
would have been paid or provided during the 45 days following the Executive’
termination of employment, but for this sentence, shall instead be paid or
provided on the 45th day following the Executive’s termination of employment.

 

(b)                                 If the Executive fails to materially comply
with any obligation or covenant under Section 2 or is subsequently determined to
have terminated employment for Cause under Section 6(b) above, the Company’s
obligations to make any payments or provide any benefits or other rights or
entitlements to Executive pursuant to any provision of this Agreement shall
immediately cease and Executive shall be required to immediately repay to the
Company all amounts theretofore paid or otherwise provided to Executive pursuant
to any section of this Agreement. The Company may recover amounts under this
Section 11(b) by set-off from any amounts otherwise due to Executive under any
other plan, program or arrangement if the Executive fails to make any required
repayment within 15 business days after written demand to the Executive.

 

(c)                                  If the Executive terminates employment
prior to a Change in Control and is treated as having had his employment
terminated Other Than For Cause, his outstanding equity awards shall vest in
accordance with Section 7(a)(v) on the Change in Control, regardless of whether
a release has become effective and irrevocable. If such release does not become
effective and irrevocable as provided under Section 11(a), any stock options and
restricted stock which accelerated under Section 7(a)(v) shall be forfeited, as
shall any money or other property received by, or otherwise set aside on behalf
of, the Executive.

 

12.                               Confidential Information. The Executive shall
hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliated companies and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process
(provided that the Executive provides the Company with prior notice of the
contemplated disclosure and reasonably cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information), communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.

 

13.                               Successors.

 

(a)                                 This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

 

9

--------------------------------------------------------------------------------


 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
defined and any successor to its business and/or assets as aforesaid that
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

14.                               Disputes.

 

(a)                                 Any dispute or controversy arising under or
in connection with this Agreement may, at the Executive’s election, be settled
by arbitration, conducted before a panel of three arbitrators in Pasadena,
California in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.

 

(b)                                 The Company agrees to pay as incurred, to
the full extent permitted by law, all legal fees and expenses that the Executive
may reasonably incur as a result of any contest (regardless of the outcome) by
the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case, interest on any
delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided, however, that the Company shall
have no obligation to reimburse the Executive for, or pay on behalf of the
Executive’s account, any fees or expenses that the Executive incurs in
connection with a contest initiated by the Executive that is found by a court of
competent jurisdiction or arbiter, as applicable, to be frivolous. In this
circumstance, if the Company has previously paid any fees or expenses, the
Executive shall promptly repay to the Company the amount of such fees and
expenses.

 

15.                               Amendment. No provision of this Agreement may
be amended, modified or waived unless such amendment, modification or waiver
shall be authorized by the Board or any authorized committee of the Board and
shall be agreed to in writing, signed by the Executive and by an officer of the
Company thereunto duly authorized; provided, however, that either the Board or
the applicable committee may amend this Agreement at any time as necessary to
comply with applicable laws and regulations without the Executive’s written
consent prior to a Change of Control; provided, further, however, that (1) the
Company’s unilateral power to amend this Agreement shall be limited to
technical, ministerial, and regulatory requirements generally applicable to all
public company officers, and (2) no such amendment would constitute Good Reason
as presently defined by this Agreement.

 

10

--------------------------------------------------------------------------------

 

16.            Cooperation. The Executive agrees to reasonably cooperate with
the Company at any times in any internal investigation, any administrative,
regulatory or judicial investigation or proceeding or any dispute with a third
party as reasonably requested by the Company (including, without limitation, the
Executive being available to the Company upon reasonable notice and at
reasonable times for interviews and factual investigations, appearing at the
Company’s request upon reasonable notice and at reasonable times to give
testimony without requiring service of a subpoena or other legal process,
delivering to the Company requested information and relevant documents which are
or may come into the Executive’s possession, all at times and on schedules that
are reasonably consistent with the Executive’s other permitted activities and
commitments). The obligations under this Section shall survive expiration of
this Agreement. If the Executive’s cooperation under this Section is requested
after the Executive’s termination of employment, the Company shall (i) provide
the Executive reasonable advance notice after giving due consideration to the
Executive’s then current employment obligations, and (ii) reimburse the
Executive for all reasonable travel expenses and other reasonable out-of-pocket
expenses upon submission of receipts.

 

17.            Miscellaneous.

 

(a)             This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified other than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

 

(b)             All notices and all other communications hereunder shall be in
writing and shall be deemed to have been duly given (i) on the date of delivery
if delivered by hand, (ii) on the date of transmission, if delivered by
confirmed facsimile, (iii) on the first business day following the date of
deposit if delivered by guaranteed overnight delivery service, or (iv) on the
fourth business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as set forth below:

 

To the Executive:

 

To the Company:

 

 

 

Dan L. Batrack

 

Tetra Tech, Inc.
3475 East Foothill Boulevard
Pasadena, CA 91107
Attention: Janis B. Salin, Esq.
General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

(c)             The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(d)             This Agreement may be executed in one or more counterparts
(including via facsimile), each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties.

 

11

--------------------------------------------------------------------------------


 

(e)             The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes required to be withheld
pursuant to any applicable law or regulation.

 

(f)             The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 6(c)(i)-(v) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

 

(g)             The language used in this Agreement will be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party hereto. Neither
the Executive nor the Company shall be entitled to any presumption in connection
with any determination made hereunder in connection with any arbitration,
judicial or administrative proceeding relating to or arising under this
Agreement.

 

(h)             The Executive represents and warrants to the Company that the
Executive has the legal right to enter into this Agreement and to perform all of
the obligations on the Executive’s part to be performed hereunder in accordance
with its terms and that the Executive is not a party to any agreement or
understanding, written or oral, which could prevent the Executive from entering
into this Agreement or performing all of the Executive’s obligations hereunder.

 

(i)              The Executive and the Company acknowledge that this Agreement
supersedes all prior agreements covering the subject matter hereof, and, except
as may otherwise be provided under any other written agreement between the
Executive and the Company, the employment of the Executive by the Company is “at
will” and, prior to the Effective Date, the Executive’s employment and this
Agreement may be terminated by either the Executive or the Company at any time
prior to the Effective Date, in which case the Executive shall have no further
rights under this Agreement. From and after the date hereof, this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof.

 

(j)            If the Executive should die while any cash amounts are due and
payable to the Executive hereunder, all such amounts, unless otherwise provided
herein, shall be paid to the Executive’s surviving spouse, or if there is no
surviving spouse, the Executive’s estate.

 

18.          409A.

 

(a)             To the extent required by Section 409A of the Code, all
references to “termination of employment,” “Date of Termination” and correlative
phrases for purposes of this Agreement shall be construed to require a
“separation from service” (as defined in Section 1.409A-1(h) of the Treasury
regulations after giving effect to the presumptions contained therein).

 

12

--------------------------------------------------------------------------------


 

(b)             To the extent that (i) any payments or benefits to which the
Executive becomes entitled under this Agreement, or under any other plan,
program or agreement maintained by the Employer, in connection with the
Executive’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code and (ii) the Executive is
deemed at the time of such termination of employment to be a “specified
employee” under Section 409A of the Code, then such payments or benefits shall
not be made or commence until the earliest of (x) the expiration of the six
(6) month and one day period measured from the date of the Executive’s
separation from service (as defined in Section 18(a) above) from the Company; or
(y) the date of the Executive’s death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to the Executive, including (without
limitation) the additional twenty percent (20%) tax for which the Executive
would otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence
of such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
the Executive or the Executive’s beneficiary in one lump sum. For the purposes
of this Section 18, the term “specified employee” means an individual determined
by the Employer to be a specified employee under Treasury regulation
Section 1.409A-1(i) in accordance with the policies of the Employer.

 

(c)             It is intended that each installment of any benefits or payments
provided hereunder constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). It is further intended that payments
hereunder satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code (and any state law of similar effect)
provided under Treasury Regulations Section 1.409A-1(b)(4) (as a “short-term
deferral”) and Section 1.409A-1(b)(9) (as “separation pay due to involuntary
separation”). The parties intend that all the benefits and payments provided
under this Agreement shall be exempt from, or comply with, the requirements of
Section 409A of the Code.

 

(d)             To the extent any expense reimbursement or the provision of any
in-kind benefit under this Agreement is determined to be subject to Section 409A
of the Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year (except for any
lifetime or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which the Executive incurred such expenses, and
in no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

 

 

TETRA TECH, INC.

 

 

 

/S/ DAN L. BATRACK

 

/S/ JANIS B. SALIN

Dan L. Batrack

 

Janis B. Salin

 

 

 

Date:

November 7, 2016

 

Date:

November 7, 2016

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF RELEASE AGREEMENT

 

AGREEMENT AND GENERAL RELEASE

 

Tetra Tech, Inc., its affiliates, parents, subsidiaries, divisions, successors
and assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as the “Employer”), and {executive’s name}(the
“Executive”), the Executive’s heirs, executors, administrators, successors and
assigns (collectively referred to throughout this Agreement as the “Employee”)
agree:

 

1.              Last Day of Employment. The Executive acknowledges that
[his]/[her] employment with Employer has been terminated and that the
Executive’s last day of employment with Employer is [DATE]. Effective as of
[DATE], Executive resigns from the Executive’s position as
                                    and will not be eligible for any benefits or
compensation after [DATE], except as otherwise specifically provided under the
Change of Control Agreement between the Employer and Executive dated <<dated>>.
(the “Change of Control Agreement”) or under the terms of any other employee
benefit plan maintained by the Employer. The Executive further acknowledges and
agrees that, after [DATE], the Executive will not represent the Executive as
being a director, employee, officer, trustee, agent or representative of
Employer for any purpose. In addition, effective as of [DATE], Executive resigns
from all offices, directorships, trusteeships, committee memberships and
fiduciary capacities held with, or on behalf of, Employer or any benefit plans
of Employer. These resignations will become irrevocable as set forth in
Section 3 below.

 

2.              Consideration. The parties acknowledge that this Agreement and
General Release is being executed in accordance with Section 11(a)(ii) of the
Change of Control Agreement.

 

3.              Revocation. Executive may revoke this Agreement and General
Release for a period of seven (7) calendar days following the day Executive
executes this Agreement and General Release. Any revocation within this period
must be submitted, in writing, to Employer and state, “I hereby revoke my
acceptance of our Agreement and General Release.” The revocation must be
personally delivered to Employer’s
                                                                          , and
postmarked within seven (7) calendar days of execution of this Agreement and
General Release. This Agreement and General Release shall not become effective
or enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in Pasadena,
California, then the revocation period shall not expire until the next following
day which is not a Saturday, Sunday, or legal holiday.

 

4.              General Release of Claim. Subject to the full satisfaction by
the Employer of its obligations under the Change of Control Agreement, Employee
knowingly and voluntarily releases and forever discharges Employer from any and
all claims, causes of action, demands, fees and liabilities of any kind
whatsoever, whether known and unknown, against Employer,

 

15

--------------------------------------------------------------------------------


 

Employee has, has ever had or may have as of the date of execution of this
Agreement and General Release, including, but not limited to, any alleged
violation of:

 

·      Title VII of the Civil Rights Act of 1964, as amended;

 

·      The Civil Rights Act of 1991;

 

·      Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;

 

·      The Employee Retirement Income Security Act of 1974, as amended;

 

·      The Immigration Reform and Control Act, as amended;

 

·      The Americans with Disabilities Act of 1990, as amended;

 

·      The Age Discrimination in Employment Act of 1967, as amended;

 

·      The Older Workers Benefit Protection Act of 1990;

 

·      The Worker Adjustment and Retraining Notification Act, as amended;

 

·      The Occupational Safety and Health Act, as amended;

 

·      The Family and Medical Leave Act of 1993;

 

·      Any wage payment and collection, equal pay and other similar laws, acts
and statutes of the State of California;

 

·      Any other federal, state or local civil or human rights law or any other
local state or federal law, regulation or ordinance;

 

·      Any public policy, contract, tort, or common law; or

 

·      Any allegation for costs, fees, or other expenses including attorneys’
fees incurred in these matters.

 

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights to
accrued vested benefits under any other employee benefit plan, policy or
arrangement maintained by Employer or under COBRA (the “Accrued Amounts”);
(ii) Employee’s rights under the provisions of the Change of Control Agreement
which are intended to survive termination of employment; or (iii) the Employee’s
rights as a stockholder.

 

5.             No Claims Permitted. Employee waives Executive’s right to file
any charge or complaint against Employer arising out of Executive’s employment
with or separation from Employer before any Federal, state or local court or any
state or local administrative agency, except where such waivers are prohibited
by law.

 

16

--------------------------------------------------------------------------------


 

6.              Affirmations. Employee affirms Executive has not filed, has not
caused to be filed, and is not presently a party to, any claim, complaint, or
action against Employer in any forum. Employee further affirms that the
Executive has been paid and/or has received all compensation, wages, bonuses,
commissions, and/or benefits to which Executive may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to Executive,
except for the Accrued Amounts. The Employee also affirms Executive has no known
workplace injuries.

 

7.              Cooperation; Return of Property. Employee agrees to reasonably
cooperate with Employer and its counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter that occurred
during Executive’s employment in which Executive was involved or of which
Executive has knowledge. Employee represents that Executive has returned any and
all property belonging to the Employer, including any confidential information
with respect to the Employer or its operations.

 

8.              Governing Law and Interpretation. This Agreement and General
Release shall be governed and conformed in accordance with the laws of the State
of California without regard to its conflict of laws provisions. In the event
Employee or Employer breaches any provision of this Agreement and General
Release, Employee and Employer affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General Release.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect. Nothing herein, however, shall operate
to void or nullify any general release language contained in the Agreement and
General Release.

 

9.              No Admission of Wrongdoing. Employee agrees neither this
Agreement and General Release nor the furnishing of the consideration for this
Release shall be deemed or construed at any time for any purpose as an admission
by Employer of any liability or unlawful conduct of any kind.

 

10.            Amendment. This Agreement and General Release may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this Agreement and General Release.

 

11.            Entire Agreement. This Agreement and General Release sets forth
the entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, however, that
notwithstanding anything in this Agreement and General Release, the provisions
in the Change of Control Agreement which are intended to survive termination of
the Executive’s employment shall survive and continue in full force and effect.
Employee acknowledges Executive has not relied on any representations, promises,
or agreements of any kind made to Executive in connection with Executive’s
decision to accept this Agreement and General Release.

 

17

--------------------------------------------------------------------------------


 

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO THIRTY-FIVE (35) CALENDAR
DAYS TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND
GENERAL RELEASE.

 

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
THIRTY-FIVE (35) CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
SEVERANCE AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST EMPLOYER.

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

 

 

TETRA TECH, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name: Dan L. Batrack

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

Dan L. Batrack

 

18

--------------------------------------------------------------------------------
